13-13DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 129, 129A, 129B in FIG.3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atchison et al. (US 10,015,929).
Regarding claim 1, Atchison et al. discloses an attachment system for attaching a crop saving accessory (sickle safety guard apparatus 10) to a cutting header (140 and 150, see FIGS.6 and 8-11), the cutting header comprising a knife (sickle 122 with sickle bar teeth 124; see FIGS.8-10) mounted along a lower front edge thereof and a discharge opening (unnumbered opening on rear vertical portion of guard plate 140, as shown in FIGS.11-12) in a middle rear portion thereof, the cutting header operative to cut crop plants and move the cut crop plants laterally along a header surface (surface of guard plate 140) to the discharge opening such that the cut crop plants move rearward through the discharge opening, the system comprising: 
an accessory engagement mechanism (side wall portions 40, 42 and pressure surfaces 50, 52 as shown in FIGS.8-9) on a rear portion of the crop saving accessory, the accessory engagement mechanism configured to engage a header engagement mechanism (surface of 124, 126) mounted on the cutting header (140; see FIGS.13-14); 
a tether (140; see FIGS.13-14 and col.5, lines 7-30) attached to the crop saving accessory (on anchor 70 of apparatus 10) at a first end (132) thereof and adapted at a second end (134) thereof for attachment to a tether location (at the guard plate 140, as shown in FIG.12, or top of header platform,  as shown in FIG.13) on the cutting header; and 
wherein the tether is configured such that when the accessory engagement mechanism is disengaged from the header engagement mechanism, the tether prevents the crop saving accessory from moving rearward through the discharge opening.  

Regarding claim 2, Atchison et al. discloses the system of claim 1 wherein a distance from the tether location (end of tether 130 opposite of end attached to anchor 70) to the discharge opening (along guard plate 140 upwards towards ref. char. 134 and/or above ref #134 as shown in FIG.14) is greater than a length of the tether (130) from the first end thereof to the second end thereof (in FIG.14). 

Regarding claim 3, Atchison et al. the system of claim 1 wherein the cutting header comprises knife guards (126 in FIG.8) attached to the lower front edge thereof with guard bolts (see FIG.8, bolt near ref# 125, 127), and wherein the second end of the tether is adapted to be attached to one of the guard bolts (wherein the term “adapted to be” is read as “capable of attached” to one of the guard bolts by locating the end 134 of a shorter tether 130 shown in FIG.13 around the unnumbered bolt).   

Regarding claim 8, Atchison et al. the system of claim 1 wherein when the accessory engagement mechanism (40, 42 and 50, 52) is engaged in the header engagement mechanism (124, 126), a distance from the first end (132 in FIG.13) of the tether (130) to the tether location (at the guard plate 140, as shown in FIG.12, or top of header platform, as shown in FIG.13)  is substantially equal to a length of the tether (as shown in FIG.13 or FIG.14 embodiment).  

Regarding claim 9, Atchison et al. the system of claim 1 wherein the cutting header comprises a substantially horizontal header auger (see annotated FIG.12 below) extending along a width thereof above a rear portion of the header surface, and wherein the tether is configured such that when the accessory engagement mechanism is disengaged from the header engagement mechanism, the tether prevents the crop saving accessory from moving rearward into contact with the header auger (by maintaining connections between the safety guard apparatus 10 and the header 140/150).  

    PNG
    media_image1.png
    530
    756
    media_image1.png
    Greyscale


Regarding claim 10, Atchison et al. discloses a crop saving accessory attachment system comprising: 
a cutting header (140, 150) comprising a knife (122) mounted along a lower front edge thereof (see FIG.11) and a discharge opening (see annotated FIG.12 above) in a middle rear portion thereof, the cutting header operative to cut crop plants and move the cut crop plants laterally along a header surface (surface of guard plate 140) to the discharge opening such that the cut crop plants move rearward through the discharge opening; 
a crop saving accessory (10) comprising an accessory engagement mechanism (side wall portions 40, 42 and pressure surfaces 50, 52 as shown in FIGS.8-9) on a rear portion thereof, the accessory engagement mechanism releasably engaged with a header engagement mechanism (surface of 124, 126) mounted on the cutting header to hold the crop saving accessory to the cutting header;  
a tether (130) attached to the crop saving accessory (10 at anchor 70) at a first end (132) thereof and attached at a second end (134) thereof to a tether location on the cutting header (see FIGS.13-14); and wherein the tether is configured such that when the accessory engagement mechanism is disengaged from the header engagement mechanism, the tether prevents the crop saving accessory from moving rearward through the discharge opening.  

Regarding claims 11-12 and 17, claims 11-12 and 17 recite similar limitations as claims 2-3 and 9, respectively, and are therefore rejected using the same art and rationale as set forth above. 

Allowable Subject Matter
Claims 4-7 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koch (US 723,880) reads on the claimed tether (rod H or D, shown in FIG.1) for a crop saving accessory (C’, G, C).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671